ON application for rule to discharge writ of habeas corpus. Petitioner was a defendant appearing in an action in the district court of Weld county, entitled: "The *Page 200 
Co-Operative Farmers' Exchange, Inc. v. Honda, et al." That court is vested with jurisdiction over the person of the defendant and the subject of the action. An original writ of habeas corpus was issued out of this court upon behalf of the petitioner, and upon his ex parte application, directed to the sheriff and acting jailer of Weld county. Respondent answered and moves to discharge the writ.
Except as to the name of the applicant for the writ, the facts are the same as in case No. 11,371, In the Matter of the application of J. Arakawa for Writ of Habeas Corpus, 78 Colo. 193, 240 P. 940, decided by us on this day. That opinion applies to this case also and a like order will be entered. The writ is therefore discharged, with directions that the petitioner, T. Yada, be remanded to the custody of the respondent as sheriff of Weld county and as jailer thereof, with permission to the petitioner to make such application and to take such further proceedings in the district court of Weld county as he may be advised, in the case there pending.
MR. JUSTICE SHEAFOR not participating.